[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
As requested by counsel for both parties, this court has reviewed the file in connection with defendant's Motion to Dismiss and issues the following decision. Defendant's Motion #201 to Dismiss is denied. Plaintiff's Objection to defendant's Motion to Dismiss is thereby sustained.
Upon review of the court file, this court will retain continuing jurisdiction of all custody and visitation issues pursuant to 28 U.S.C. § 1738A(d) and Connecticut General CT Page 13393 Statutes (C.G.S.) § 46b-93 (a)(2). This court has a long history of involvement with the parties and the minor children since the initial custody and visitation order was issued by this court. This court also has taken into account the fact that the defendant continues to work at Foxwoods Casino in Mashantucket, Connecticut and filed an appearance with this court on May 12, 1999 showing his mailing address as 42 Canterbury Road, Mystic, Connecticut and listing a Connecticut telephone number.
Pursuant to C.G.S. § 46b-97 (d), the undersigned communicated with the Honorable Howard I. Lipsey of the Washington County Family Court in South Kingstown, Rhode Island regarding F.C. No. W1999-0434A which involves these same parties and issues and it was agreed that this court in Connecticut was the more appropriate court to resolve custody and visitation disputes between these parties.
Therefore, Rhode Island has deferred jurisdiction of this matter to Connecticut.
Kenefick, J.